UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 2, 2009 AMERICAN ITALIAN PASTA COMPANY (Exact name of registrant as specified in its charter) Delaware 001-13403 84-1032638 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Identification Employer No.) 4100 N. Mulberry Drive, Suite 200, Kansas City, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 584-5000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. American Italian Pasta Company (the “Company”) has updated the presentation it uses in connection with investor meetings and conferences.The presentation includes updated market data information and also updates the debt and cash position of the Company.The Company’s outstanding debt was reduced from $150 million as of August 5, 2009 to $140 million as of August 28, 2009, and the Company’s total cash position decreased from $43.7 million as of August 5, 2009 to $40.3 million as of August 28, 2009.The updated presentation can be found under the Investors tab on the Company’s website at www.aipc.com. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 2, 2009 AMERICAN ITALIAN PASTA COMPANY By: /s/Robert W. Schuller Robert W. Schuller Executive Vice President and General Counsel
